[Cite as Phoenix Lighting Group, LLC v. Genlyte Thomas Group, LLC, 2018-Ohio-2393.]


STATE OF OHIO                   )                       IN THE COURT OF APPEALS
                                )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

PHOENIX LIGHTING GROUP LLC, et al.                      C.A. No.        28082

        Appellee/Cross-Appellant

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
GENLYTE THOMAS GROUP LLC, et al.                        COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
        Appellant/Cross-Appellee                        CASE No.   CV-2012-08-4444

                               DECISION AND JOURNAL ENTRY

Dated: June 20, 2018



        SCHAFER, Presiding Judge.

        {¶1}    Defendant-Appellant/Cross-Appellee, Genlyte Thomas Group, L.L.C. (“DCO”),

appeals the judgment of Summit County Court of Common Pleas in favor of Appellee/Cross-

Appellant, Phoenix Lighting Group, L.L.C. (“Phoenix”). Phoenix also appeals the judgment.

This Court affirms in part, reverses in part, and remands for further proceedings consistent with

this opinion.

                                                   I.

        {¶2}    Patrick Duffy is the sole owner of Jack Duffy and Associates, Inc. (“JDA”) a light

sales agency for Acuity Brands Lighting, Inc. (“Acuity”) operating in the Akron, Ohio market.

Duffy created Phoenix in order to facilitate the purchase of Lighting Sales, Inc., an Acuity

lighting sales agency then owned by Stu Eisenberg and operating in the Cleveland, Ohio market.

Phoenix ultimately purchased LSI on January 1, 2014, paying Eisenberg $50,000.00 prior to

closing, $100,000.00 at closing, and an additional $40,000.00 a year for the following five years,
                                               2


for a total purchase amount of $350,000.00. Thereafter, Phoenix did business as LSI in the

Cleveland market, continuing to represent Acuity and a number of other vendors with products

that complimented the Acuity products. Although Duffy owned both Phoenix and JDA, the two

companies were operated separately.       Specifically, the two companies had separate tax

identification numbers, filed taxes separately, had separate financial records, had separate

employees, and with a few exceptions, operated in distinct geographical markets. Additionally,

Phoenix operated as an LLC and JDA as an S corporation. In order to smooth the transition in

ownership and continue the success of LSI, Phoenix retained Eisenberg as its vice president

pursuant to a five-year employment agreement and a covenant not to compete.           Including

Eisenberg, Phoenix had ten employees, including Guy Day, Jason Brown, Sean Cunningham,

Tom Sonneborn, Kerry Freeborn, Linda Rath, Jason Breckner, Kathy Levine, and Rick Racey.

       {¶3}   During the time that Duffy owned Phoenix, the company’s sales and profitability

increased. Then, in early 2008, Brown and Day approached Duffy about purchasing Phoenix

and the parties entered into negotiations. Recognizing that it would be necessary for Phoenix to

disclose certain confidential information during the course of the negotiations, Brown, Day, and

Duffy signed a mutual confidentiality agreement. Brown and Day eventually sent an offer to

Duffy in August 2008 proposing a purchase price significantly below Duffy’s expectations.

Nonetheless, negotiations continued through the end of 2008.

       {¶4}   Meanwhile, Brown and Day also considered starting their own lighting sales

agency representing products manufactured by DCO, a competitor of Acuity. Accordingly, Day

contacted Mark Hughes, a regional sales manager at DCO, in late summer 2008 to inquire about

creating an agency relationship. During this conversation, Day disclosed to Hughes that he and

Brown were negotiating with Duffy to purchase Phoenix. Nevertheless, DCO had become
                                              3


dissatisfied with the performance of the current agency representing it in the Cleveland market

and Hughes asked to meet with Brown and Day. Hughes, Brown, and Day met in Cleveland

about two weeks later. Hughes then asked Brown and Day to create a business plan for the

potential new agency.

       {¶5}   In creating their business plan for the new agency, Brown and Day utilized

information they gained while working for Phoenix and through their negotiations with Duffy for

the purchase of Phoenix. The business plan identified several Phoenix employees as the future

employees of the new agency. The business plan also contemplated financial support from

DCO. Brown and Day shared the business plan with Hughes. Hughes subsequently shared the

plan with other executives from DCO, including Robert Carswell, DCO’s vice president of sales,

and Jim O’Hargan, DCO’s general manager (collectively “DCO executives”).

       {¶6}   Subsequently, in late January 2009, Brown, Day, and Eisenberg traveled to

DCO’s headquarters in Tupelo, Mississippi, and then to Texas, without Duffy’s knowledge, to

meet with DCO executives. During those meetings Brown and Day expressed to the DCO

executives that they were in negotiations with Duffy to potentially purchase Phoenix and that

they would need financial assistance if they were to start a new agency representing DCO.

Although Brown, Day, and Eisenberg kept their contact with DCO a secret from Duffy, Duffy

eventually learned of the discussions. In response, Duffy fired Eisenberg pursuant to the non-

compete agreement and asked Brown and Day to sign a non-compete agreement. Brown and

Day declined and resigned in February 2009.

       {¶7}   Ultimately, Brown and Day decided to start their own lighting sales agency.

Brown and Day formed Intelligent Illumination and signed a contract on behalf of Intelligent

Illumination to represent DCO in an agency capacity. After contracting with DCO, Brown and
                                               4


Day returned Phoenix’s confidential information they had received from Duffy during their

negotiations.   In addition to Brown and Day, Intelligent Illumination hired a number of

Phoenix’s key employees and four additional employees. Although Phoenix’s business was

essentially destroyed after Brown and Day’s resignations, Duffy announced a plan to consolidate

Phoenix with JDA.

       {¶8}     On April 1, 2009, Phoenix filed a complaint against Brown, Day, and a then

unknown business entity later identified as DCO, alleging various business related torts. The

matter then proceeded through the pretrial process.      However, on June 1, 2012, Phoenix

dismissed the matter without prejudice. Phoenix subsequently refiled this matter against Brown,

Day, and DCO on August 2, 2012. The original trial judge recused herself and the matter was

reassigned. Phoenix filed an amended complaint in May 2013.

       {¶9}     The matter ultimately proceeded to a four week jury trial beginning May 12,

2014. After a number of witnesses testified, Phoenix entered into a confidential settlement

agreement with Brown and Day and the trial court dismissed them from the case. On June 11,

2014, the jury returned a verdict in favor of Phoenix and against DCO on a number of the claims

in the complaint. Specifically, the jury found that DCO had tortiously interfered with Phoenix’s

business relationships, misappropriated Phoenix’s trade secrets, and participated in a civil

conspiracy to tortiously interfere with Phoenix’s business relationships, to breach a duty of

loyalty owed to Phoenix, and to misappropriate Phoenix’s trade secrets.

       {¶10} The jury awarded compensatory damages in the aggregate amount of

$1,680,970.00. Following a punitive damages hearing, the jury found that DCO’s conduct was

malicious and awarded Phoenix an additional $7,000,000.00 on Phoenix’s claims of tortious

interference with a business relationship and civil conspiracy.     However, pursuant to R.C.
                                                 5


2315.21(D), the trial court reduced the punitive damages award to $2,761,940.00. Additionally,

the trial court awarded treble damages on the claim of direct misappropriation of trade secrets

pursuant to R.C. 1333.63(B), trebling the $300,000.00 jury awarded compensatory damages to

$900,000.00. The jury also found that Phoenix was entitled to recover reasonable attorney fees.

Following a hearing, the trial court awarded Phoenix $3,983,014.00 for attorney fees plus

litigation expenses, costs, and prejudgment interest. The trial court awarded Phoenix a total of

$9,511,435.07, plus court costs.

          {¶11} DCO filed post-trial a motion for judgment notwithstanding the verdict, or in the

alternative, motion for new trial or motion for remittitur. The trial court subsequently denied the

motion.

          {¶12} DCO filed a timely appeal, raising seven assignments of error for our review. For

ease of the analysis, we elect to consider the assignments of error out of order.             Since

assignments of error II, III, and IV implicate similar issues, we elect to consider them together.

          {¶13} Phoenix also filed a timely appeal, raising two assignments of error for our

review.

                                                 II.

                                   DCO’s Assignment of Error II

          The trial court erred as a matter of law by not granting a directed verdict or
          judgment notwithstanding the verdict in favor of DCO on Plaintiff’s claim
          for tortious interference with business relationships because Plaintiffs failed
          to present sufficient evidence in support of this claim.

                                   DCO’s Assignment of Error III

          The trial court erred as a matter of law by not granting a directed verdict or
          judgment notwithstanding the verdict in favor of DCO on Plaintiff’s claim
          for misappropriation of trade secrets because Plaintiffs failed to present
          sufficient evidence in support of this claim.
                                                6


                                DCO’s Assignment of Error IV

       The trial court erred as a matter of law by not granting a directed verdict or
       judgment notwithstanding the verdict in favor of DCO on Plaintiff’s claim
       for civil conspiracy because Plaintiffs failed to present sufficient evidence in
       support of this claim.


       {¶14} In its second, third, and fourth assignments of error, DCO contends that the trial

court erred by not granting its motions for directed verdict or its motions for judgment

notwithstanding the verdict on Phoenix’s claims for tortious interference with business

relationships, misappropriation of trade secrets, and civil conspiracy because Phoenix failed to

present sufficient evidence to support its claims. We disagree.

       {¶15} As a motion for directed verdict presents a question of law, our review is de novo.

Roberts v. Falls Family Practice, Inc., 9th Dist. Summit No. 27973, 2016-Ohio-7589, ¶ 11,

citing Spero v. Avny, 9th Dist. Summit No. 27272, 2015-Ohio-4671, ¶ 17. “A trial court must

grant a motion for directed verdict after the evidence has been presented if, ‘after construing the

evidence most strongly in favor of the party against whom the motion is directed, * * *

reasonable minds could come to but one conclusion upon the evidence submitted[.]’” Roberts at

¶ 11, citing Civ.R. 50(A)(4) and Parrish v. Jones, 138 Ohio St. 3d 23, 2013-Ohio-5224, ¶ 16.

Nonetheless, “if there is substantial competent evidence to support the party against whom the

motion is made, upon which evidence reasonable minds might reach different conclusions, the

motion must be denied.” Hawkins v. Ivy, 50 Ohio St. 2d 114, 115 (1977). “A motion for a

directed verdict assesses the sufficiency of the evidence, not the weight of the evidence or the

credibility of the witnesses.” Jarvis v. Stone, 9th Dist. Summit No. 23904, 2008-Ohio-3313, ¶ 7,

citing Strother v. Hutchinson, 67 Ohio St. 2d 282, 284 (1981).
                                                7


       {¶16} After a trial court enters a judgment on a jury’s verdict, a party may file a motion

for judgment notwithstanding the verdict to have the judgment set aside on grounds other than

the weight of the evidence. Civ.R. 50(B). Judgment notwithstanding the verdict “is proper if

upon viewing the evidence in a light most favorable to the non-moving party and presuming any

doubt to favor the non-moving party reasonable minds could come to but one conclusion, that

being in favor of the moving party.” Williams v. Spitzer Auto World, Inc., 9th Dist. Lorain No.

07CA009098, 2008-Ohio-1467, ¶ 9. However, if “there is substantial evidence to support [the

non-moving party’s] side of the case, upon which reasonable minds may reach different

conclusions the motion must be denied.” Jackovic v. Webb, 9th Dist. Summit No. 26555, 2013-

Ohio-2520, ¶ 15, quoting Osler v. City of Lorain, 28 Ohio St. 3d 345, 347 (1986). “As with an

appeal from a court’s ruling on a directed verdict, this Court reviews a trial court’s grant or

denial of a judgment notwithstanding the verdict de novo.” Jackovic at ¶ 15, quoting Williams at

¶ 9.

A. Tortious Interference with a Business Relationship

       {¶17} Phoenix alleged in its complaint that DCO individually and in cooperation with

Brown and Day tortiously interfered with Phoenix’s business relationships with its former

employees. After the trial, the jury found that DCO had tortiously interfered with Phoenix’s

business relationship with one or more of the former employees, but did not specify with which

relationship or relationships DCO interfered. “The elements of ‘tortious interference with a

business relationship are: (1) a contractual or business relationship; (2) knowledge of the

relationship by the tortfeasor; (3) an intentional and improper act by the tortfeasor preventing

formation of a contract, procuring breach of a contract, or termination of a business relationship;

(4) lack of privilege on the part of the tortfeasor; and (5) resulting damage.’”        Bindra v.
                                                  8


Fuenning, 9th Dist. Summit No. 26489, 2013-Ohio-5722, ¶ 14, quoting Tripp v. Beverly Ent.-

Ohio, Inc., 9th Dist. Summit No. 21506, 2003-Ohio-6821, ¶ 48. “Tortious interference with a

business relationship does not require the breach of contract, rather it is sufficient to prove that a

third party does not enter into or continue a business relationship with the plaintiff.” Gentile v.

Turkoly, 7th Dist. Mahoning No. 16 MA 0071, 2017-Ohio-1018, ¶ 24, citing Magnum Steel &

Trading L.L.C. v. Mink, 9th Dist. Summit Nos. 26127, 26231, 2013-Ohio-2431, ¶ 10. “A

tortfeasor in such a case must act maliciously before courts will permit recovery.” Tripp at ¶ 48,

citing Haller v. Borror Corp., 50 Ohio St. 3d 10, 16 (1990).

       {¶18} The Supreme Court of Ohio has stated the following,

       In determining whether an actor has acted improperly in intentionally interfering
       with a contract or prospective contract of another, consideration should be given
       to the following factors: (a) the nature of the actor’s conduct, (b) the actor’s
       motive, (c) the interests of the other with which the actor’s conduct interferes, (d)
       the interests sought to be advanced by the actor, (e) the social interests in
       protecting the freedom of action of the actor and the contractual interests of the
       other, (f) the proximity or remoteness of the actor’s conduct to the interference,
       and (g) the relations between the parties.

Fred Siegel Co., LPA v. Arter & Hadden, 85 Ohio St. 3d 171, 1999-Ohio-260, paragraph three of

the syllabus (adopting Restatement of the Law 2d, Torts, Section 767 (1979)). Although the

listed factors are important, the weight carried by the factors may vary considerably.

Restatement of the Law 2 Torts, Section 767, Comment a. “In particular, the ‘nature of the

actor’s conduct’ and ‘the relation between the parties’ are both important factors in determining

whether the interference was improper.” Paramount Farms Intl., L.L.C. v. Ventilex B.V., 12th

Dist. Butler No. CA2015-02-029, 2016-Ohio-1150, ¶ 37, citing Restatement of the Law 2d,

Torts, Section 767, Comments c and i. “The issue is not simply whether the actor is justified in

causing the harm, but rather whether he is justified in causing it in the manner in which he does

cause it.” Id. at ¶ 38, citing Restatement, Section 767, Comment c.
                                                9


       {¶19} It is undisputed that the former Phoenix employees, including Brown and Day,

had a business relationship with Phoenix, that DCO knew those employees had a business

relationship with Phoenix, and that those employees terminated that business relationship.

Accordingly, DCO limits its argument on appeal to the contention that Phoenix failed to present

evidence that DCO improperly or maliciously interfered with Phoenix’s business relationships

and that Phoenix failed to present evidence that DCO’s conduct was not privileged. DCO

specifically argues that (1) “exploring potential employment or business opportunities with at-

will employees who are not subject to noncompetition agreements does not constitute tortious

interference as a matter of law,” (2) DCO could not have interfered as a matter of law because

Brown and Day severed their relationship with Phoenix before entering into a business

relationship with DCO; (3) DCO did not have any direct communication with the former

Phoenix employees prior to their resignations from Phoenix; and (4) DCO’s conduct was

privileged as fair competition.

       {¶20} Upon review of the record in this matter, we determine that Phoenix presented

sufficient evidence from which reasonable minds could reach differing conclusions as to whether

DCO acted improperly and without privilege when it interfered with Phoenix’s business

relationships with its employees.

       {¶21} The Supreme Court of Ohio has held that the “establishment of the privilege of

fair competition, as set forth in Section 768 of the Restatement, will defeat a claim of tortious

interference with contract where the contract is terminable at will.”         Siegel at 179-180.

“Pursuant to Section 768, competition is proper if (a) the relation between the actor (here [DCO])

and his or her competitor (here [Phoenix]) concerns a matter involved in the competition

between the actor and the other, and (b) the actor does not employ wrongful means, and (c) his
                                                 10


action does not create or continue an unlawful restraint of trade, and (d) his purpose is at least in

part to advance his interest in competing with the other.” Id. at 180. Thus, the Supreme Court of

Ohio has specifically recognized that “where an existing contract is terminable at will, and where

all the elements of Section 768 of the Restatement are met, a competitor may take action to

attract business, even if that action results in an interference with another’s existing contract.”

(Emphasis added.) Id. at 179.

       {¶22} It is undisputed in the case that the former Phoenix employees were at-will

employees. Thus, Phoenix had the burden to demonstrate that DCO’s conduct was improper.

See Long v. Mount Carmel Health System, 10th Dist. Franklin No. 16AP-511, 2017-Ohio-5522,

¶ 27. “To determine whether the conduct is improper or privileged, Ohio courts look to the

nature of the actor’s conduct, motive, interests interfered with, interests of the actor, societal

interest, remoteness of the interference, and the relationship of the parties.” Thompson Thrift

Construction v. Lynn, 5th Dist. Delaware No. 16 CAE 10 0044, 2017-Ohio-1530, ¶ 115, citing

Dryden v. Cincinnati Bell Telephone, 135 Ohio App. 3d 394, 400 (1st Dist.1999).

       {¶23} Day testified that he and Hughes discussed the problems DCO had with the

previous agency representing DCO in the Cleveland market. Hughes testified that the reason he

believed the previous agency was underperforming was because “they were understaffed on the

outside sales team and they had damaged relationships in the market.” Carswell also stated that

the previous agency did not have enough properly trained sales people. As a result, DCO was

looking to replace them due to “their lack of sales” and “their lack of responsiveness in hiring a

better outside team.” Although DCO did not have any direct contact with any of the former

Phoenix employees other than Brown and Day, it is undisputed that Brown and Day submitted a

business plan to DCO in October 2008 at Hughes’ request. That business plan states that “[t]he
                                                11


future employees of [the new agency] are currently employed by the top lighting manufacturer’s

agency in Northeast Ohio, Lighting Sales, Inc./Jack Duffy and Associates (LSI/JDA)” and that

Brown and Day’s “current fellow employees are prepared to take the next step with Day-Brown

and [DCO] and are very excited about it.” The business plan then specifically lists seven

additional employees by name, six of which were then employed by Phoenix. Eisenberg was

included among those employees.          The business plan also stresses that while the right

combination of lighting manufacturers is “critical,” the new agency’s “people are much more

so.” The business plan further states,

       [w]ith our successful team at Lighting Sales, Inc fully converted over the products
       and systems of DCO along with our top tier manufacturers, who have verbally
       committed to this venture, we are prepared to bring sales and profitability unseen
       to DCO in the Northeast Ohio market. In one fell swoop we will start a new
       business while knocking out the current top player.

Day testified that Phoenix was indeed the “current top player” in the Cleveland lighting sales

market. Day testified that the representations and statements in the business plan were true to the

best of his knowledge.

       {¶24} Prior to the Mississippi/Texas trip, Hughes emailed Day, stating that “[a]ll parties

have your business plan and are reviewing.” Day understood “all parties” to mean at least

Carswell and O’Hargan were reviewing the business plan. Indeed, both Hughes and Carswell

testified they had reviewed the business plan submitted by Day and Brown. Although O’Hargan

testified he did not read through the business plan, he stated that he was sure he was given the

business plan and that he was sure Hughes spoke with him about it. Additionally, Day testified

that during the Tupelo, Mississippi trip, he spoke with the DCO executives about the Phoenix

employees he and Brown intended to take with them to the new agency. Day also stated that no

one from DCO ever expressed any concern about the propriety or legality of the business plan.
                                               12


       {¶25} Hughes acknowledged that although he believed it to be “fluff,” he did speak with

Carswell and O’Hargan about the business plan’s “concept of taking all of the employees of

[Phoenix] and making them employees of Intelligent Illumination.”         Hughes described his

conversation with Carswell and O’Hargan as “they asked some questions, one of which was,

Mark, do you believe they’ll get all of these employees? The answer is, No, I do not. They asked

why. I’m, like, guys, statistically it’s almost impossible for that to happen.” Although O’Hargan

did not recall Hughes or Carswell discussing Brown and Day’s plan regarding the Phoenix

employees, he also stated that he believed it would be “impossible” to “pull off something like

that.” Nonetheless, O’Hargan did acknowledge that “[f]rom a business ethic standpoint” he

would “have a problem with [the plan],” but as the new agency would be an independent

business, he “wouldn’t have made any comment or given any advice, one way or another.”

       {¶26} During the Mississippi/Texas trip, the DCO executives also learned Eisenberg

was subject to a covenant not to compete with Phoenix, yet allowed him to participate as an

advisor to Day and Brown in the meetings that followed. The evidence also shows that the DCO

executives remained interested in Eisenberg’s “status” for months after he was fired from

Phoenix.

       {¶27} Jason Breckner, a former employee of Phoenix testified that Brown, Day, and

Eisenberg had created an atmosphere and belief at Phoenix that Duffy did not know how to lead

an agency.    Kathy Levine, another former employee of Phoenix, buttressed Breckner’s

testimony, stating that although she did not have any firsthand experience with Duffy she had

gotten the impression he was not a good businessperson from statements made by Day, Brown,

and Cunningham. Breckner and Levine also testified that they and other employees were told by

Day and Brown in the Spring of 2008 that they were in negotiations to purchase Phoenix.
                                              13


However, in late summer of that year, Day and Brown told a number of employees during a

closed door meeting that they were going to approach another manufacturer to sponsor them to

start a new agency. Breckner stated that during that meeting, Brown and Day solicited or invited

the Phoenix employees to be a part of the new agency. Levine testified that she was personally

asked to join the new agency in late 2008. Breckner stated the employees “were all on board”

whether Day and Brown purchased Phoenix or started a new agency representing DCO.

Additionally, Breckner and Levine testified that after Brown, Day, and Eisenberg returned from

the Mississippi/Texas trip the focus at Phoenix was going to a new agency. Levine further

testified that “nobody” was paying attention to the business of Phoenix in January and February

of 2009.

       {¶28} Taken in a light most favorable to Phoenix, the above testimony suggests that

DCO knew of and encouraged Brown and Day, while in the employ of Phoenix, to not only

develop a business plan with the intention of usurping nearly all of Phoenix’s workforce, but to

also solicit those employees while employed in key positions at Phoenix. See Gracetech Inc. v.

Perez, 8th Dist. Cuyahoga No. 96913, 2012-Ohio-700, ¶ 22 (concluding that reliance on the fair

competition privilege is misplaced where an employee set up a competing business and solicited

a client while having management-type responsibilities to keep business operating after death of

owner.) The testimony also suggests that although DCO knew Eisenberg was subject to a

covenant not to compete with Phoenix, DCO continued to encourage his role as an advisor to

Brown and Day both during and after the time all three were employed at Phoenix. See

Gracetech at ¶ 24 (implying that solicitation of employees known to have signed an agreement to

not compete can form the basis of a claim for tortious interference). The testimony further

suggests that DCO knew Brown and Day had access to confidential business records since they
                                                 14


were in negotiations to purchase Phoenix and subject to a mutual confidentiality agreement. As

such, we conclude that there was sufficient evidence presented at trial from which reasonable

minds could reach a different conclusion as to whether DCO acted improperly.

       {¶29} Therefore, the trial court did not err in denying DCO’s motion for directed verdict

or motion for judgment notwithstanding the verdict as they related to Phoenix’s claim for

tortious interference with a business relationship. Accordingly, DCO’s second assignment of

error is overruled.

B. Misappropriation of Trade Secrets

       {¶30} Phoenix also alleged in its complaint, and the jury found by a preponderance of

the evidence, that DCO misappropriated Phoenix’s trade secrets. Although Phoenix alleged at

trial that DCO had misappropriated its personnel, sales, and business strategy trade secrets, the

jury’s verdict does not specify if it found DCO had misappropriated all of the alleged trade

secrets, one of the alleged trade secrets, or a combination of the alleged trade secrets.

       {¶31} R.C. 1333.61 defines a trade secret as

       information, including the whole or any portion or phase of any scientific or
       technical information, design, process, procedure, formula, pattern, compilation,
       program, device, method, technique, or improvement, or any business information
       or plans, financial information, or listing of names, addresses, or telephone
       numbers, that satisfies both of the following:

       (1) It derives independent economic value, actual or potential, from not being
       generally known to, and not being readily ascertainable by proper means by, other
       persons who can obtain economic value from its disclosure or use.

       (2) It is the subject of efforts that are reasonable under the circumstances to
       maintain its secrecy.

“The question whether a particular knowledge or process is a trade secret is a question of fact to

be determined by the trier of fact upon the greater weight of the evidence.” Siegel, 85 Ohio St. 3d
171 at paragraph six of the syllabus. “[A] complainant in a civil action is entitled to recover
                                                 15


damages for misappropriation [of trade secrets].” R.C. 1333.63(A). Misappropriation is the

“[a]cquistion of a trade secret of another by a person who knows or has reason to know that the

trade secret was acquired by improper means.” R.C. 1333.61(B)(1). The Supreme Court of

Ohio has recognized that “listings of names, addresses, or telephone numbers that have not been

published or disseminated, or otherwise become a matter of general public knowledge, constitute

trade secrets if the owner of the list has taken reasonable precautions to protect the secrecy of the

listing to prevent it from being made available to persons other than those selected by the owner

to have access to it in furtherance of the owner’s purposes.” Siegel Co., 85 Ohio St.3d at

paragraph 5 of the syllabus.

       {¶32} On appeal, DCO contends that Phoenix failed to present sufficient evidence to

establish that the information at issue constitutes trade secrets. Specifically, DCO argues that (1)

the sales projections created by Day and submitted to DCO as part of the business plan were not

Phoenix’s sales figures nor were the projections derived from Phoenix’s sales figures; (2)

Phoenix’s employee information was publicly available and known through the industry; and (3)

Phoenix failed to identify what trade secret business strategies were allegedly misappropriated by

DCO, what their economic value was, nor what efforts were undertaken to maintain them as

confidential.

       {¶33} Nonetheless, upon review of the record, we determine that Phoenix presented

sufficient evidence at trial so as to create a factual question for the jury on the issue of whether

DCO misappropriated Phoenix’s trade secrets. The evidence in this case shows that DCO knew

Brown and Day were in negotiations with Duffy to potentially purchase Phoenix and were

subject to a mutual non-disclosure agreement. The evidence also shows that the business plan

submitted to Hughes and DCO listed specific personnel information of current Phoenix
                                                16


employees. Day acknowledged that business strategies within the business plan “could have

been” or were strategies he had discussed with Duffy with respect to Phoenix.             Day also

acknowledged upon cross-examination that DCO was a competitor of Acuity and that if

Phoenix’s financial information was provided to DCO, it would allow DCO to know what

Phoenix’s sales force was capable of selling as an agency.

       {¶34} Breckner, an employee of Phoenix from 2006 until it closed in 2009, testified that

he did “quotations” work for Phoenix. Breckner confirmed that employees of Phoenix were

given an employee policy manual or handbook that contained provisions relating to

confidentiality.      Breckner stated that he understood Phoenix’s policy to maintain the

confidentiality of personnel information including employee’s résumés, names, phone numbers,

and personal information. He also stated that he understood that sales data was confidential

information and that access to that information was “kind of on a need-to-know basis.” For

example, Breckner testified that in his position he did not have access to “sales data for a quarter

for a particular manufacturer or any kind of measurable profit-and-loss kind of statement or kind

of sales data from a manufacturer,” but that salespeople were sometimes privy to such

information.       Breckner also testified that financial information such as commission rates,

financial statements, and margin rates were “extremely sensitive material” and “confidential”

and that such information needed “to be kept pretty much under lock and key in the agency.”

Breckner further testified that business strategies including marketing strategy and employee

structure were kept confidential because the company spent a lot of time developing strategy and

“you definitely don’t want your competitor knowing what your strategy is, how you go to the

market, what you’re looking for.” Breckner believed that it was common knowledge at Phoenix

that the above confidential information was owned by the company and not for personal use. He
                                                17


also testified regarding the security measures Phoenix put in place to protect this information,

such as the employee policy manual with confidentiality provisions, computer passwords, Wi-Fi

firewalls, locked doors with security code access, security system, and visitors always being

accompanied.

       {¶35} Levine’s testimony and Duffy’s testimony buttressed Breckner’s testimony with

regard to confidential information at Phoenix. Levine stated that she considered “anything under

the roof” of Phoenix to be confidential. Specifically, she identified financial information such as

quotes, orders, and pricing. Similarly, Duffy agreed that information regarding sales figures,

personnel information, and business and marketing strategies were kept confidential at Phoenix

since its business is not known in the community. He stated that personnel information remained

confidential so that competitors would not know what the strategic value was of the staff

Phoenix employed. He stated that sales information had significant economic value because it

“confirms the outcome of what we’re able to generate, and that is unique to [Phoenix] based on

who we are and how we go about it.” Duffy further stated that certain information, such as the

billing statistics sent to him by Acuity, were only shared with Eisenberg, who was subject to a

confidentiality agreement. Duffy also described the methods by which the information was kept

confidential, such as the employee policy manual with confidentiality provisions, computer

passwords, Wi-Fi firewall, and locked doors.

       {¶36} O’Hargan testified that he understood Brown and Day were negotiating a

potential purchase of Phoenix and acknowledged that under a “due diligence process,” obtaining

financial information from the seller is standard in the acquisition of a business. Brown and Day

both testified that after reviewing their initial business plan, Hughes recommended modifications

to make the plan more “effective.” As a result, Day expanded the financial section of the
                                               18


business plan. Upon resubmitting the business plan, Day sent an email to Hughes wherein he

stated he asked Hughes to take into consideration that he and Brown were unable to provide

DCO with “specific financial information (sales dollars or commission dollars paid) * * * due to

the non-disclosure/confidentiality agreement [Brown and Day] signed for [the] ongoing

negotiations with the current owner.” Day did, however, disclose to Hughes a range of the

average commissions earned through all Acuity product segments. The evidence also shows that

Hughes was aware that Duffy did not know Brown and Day were pursuing a business

relationship with DCO.

       {¶37} Based upon the above evidence, we conclude that there was sufficient evidence to

create a question of fact for the jury as to whether DCO acquired Phoenix’s trade secrets when it

knew or had reason to know those trade secrets were acquired by improper means. Accordingly,

the trial court did not err when it denied DCO’s motion for directed verdict or when it denied

DCO’s motion for judgment notwithstanding the verdict as they related to Phoenix’s claims for

misappropriation of trade secrets. Therefore, DCO’s third assignment of error is overruled.

C. Civil Conspiracy

       {¶38} In its fourth assignment of error, DCO contends that the trial court erred when it

did not grant DCO’s motions for directed verdict and motion for judgment notwithstanding the

verdict as they related to Phoenix’s claim of civil conspiracy because Phoenix failed to

demonstrate that DCO maliciously conspired with Brown and Day. DCO also argues in its

fourth assignment of error that the trial court erred when it awarded damages for both the

underlying torts and separate additional damages for conspiracy to commit those torts.

       {¶39} Phoenix alleged in its complaint and the jury found by a preponderance of the

evidence that DCO engaged in a civil conspiracy with Day and/or Brown to tortiously interfere
                                                 19


with business relationships, tortiously interfere with contractual relationship, misappropriate

trade secrets, and breach the duty of loyalty, good faith, and trust.

       {¶40} The tort of civil conspiracy is defined as “‘a malicious combination of two or

more persons to injure another in person or property, in a way not competent for one alone,

resulting in actual damages.’” Kenty v. Transamerica Premium Ins. Co., 72 Ohio St. 3d 415, 419

(1995), quoting LeFort v. Century 21-Maitland Realty Co., 32 Ohio St. 3d 121, 126 (1987). “An

underlying unlawful act is required before a civil conspiracy claim can succeed.” Williams v.

Aetna Fin. Co., 83 Ohio St. 3d 464, 475 (1998), citing Godsen v. Louis, 116 Ohio App. 3d 195,

219 (9th Dist.1996). “The malice involved in the tort is ‘that state of mind under which a person

does a wrongful act purposely, without a reasonable or lawful excuse, to the injury of another.’”

Williams at 475, quoting Pickle v. Swinehart, 170 Ohio St. 441, 443 (1960). “The element of

‘malicious combination to injure’ does not require a showing of an express agreement between

defendants, but only a common understanding or design, even if tacit, to commit an unlawful

act.” Gosden at 219. Additionally, “‘[i]n a conspiracy, the acts of coconspirators are attributable

to each other.’” Gibson v. City Yellow Cab Co., 9th Dist. Summit No. 20167, 2001 WL 123467

(Feb. 14, 2001), quoting Williams v. Aetna Fin. Co., 83 Ohio St. 3d 464, 475 (1998).

       {¶41} “Some Ohio cases have held that a plaintiff must allege and prove damages

attributable to the conspiracy that are above and beyond those resulting from any underlying or

supporting torts.” Gosden at 220, citing Crosby v. Beam, 83 Ohio App. 3d 501, 515-516 (6th

Dist.1992), and Stiles v. Chrysler Motors Corp., 89 Ohio App. 3d 256, 266 (6th Dist.1993), both

citing Minark v. Nagy, 8 Ohio App. 2d 194, 195-196 (8th Dist.1963). However, this Court has

previously held that those holdings “were based on a misreading” of previous cases and that

“[t]he ‘gist’ of a conspiracy action is not the conspiracy itself, and the conspiracy only becomes
                                                 20


important after the wrong is committed. A civil conspiracy claim, therefore, serves only to

enlarge the pool of potential defendants from whom a plaintiff may recover damages and,

possibly, an increase in the amount of those damages[.]” Gosden at 220-221.

       {¶42} Therefore, based upon the evidence outlined above, we conclude that there was

sufficient evidence to create a question of fact for the jury as to whether DCO conspired with

Brown and Day to tortiously interfere with Phoenix’s business relationships and misappropriate

Phoenix’s trade secrets, and breach the duty of loyalty, good faith, and trust.

       1. Damages for Civil Conspiracy

       {¶43} In this case, the jury found that DCO had tortiously interfered with Phoenix’s

business relationships, misappropriated Phoenix’s trade secrets, and participated in a civil

conspiracy to tortiously interfere with Phoenix’s business relationships, to breach a duty of

loyalty owed to Phoenix, and to misappropriate Phoenix’s trade secrets. Consequently, the jury

awarded Phoenix $101,500.00 on its claim for tortious interference with business relationships

and $300,000.00 on its claim for misappropriation of trade secrets. After finding DCO liable for

civilly conspiring to commit those torts and additionally for conspiring with Brown and Day to

breach their duty of loyalty to Phoenix, the jury awarded Phoenix an additional $476,470.00 on

its claim against DCO for conspiring to tortiously interfere, $203,000.00 on its claim against

DCO for conspiring to misappropriate trade secrets, and $600,000.00 on its claim against DCO

for conspiring with Brown and Day to breach their duty of loyalty.

       {¶44} DCO argued, inter alia, in its motion for new trial or remittitur that the jury

instructions improperly permitted the jury to award duplicate damages. The trial court denied

DCO’s motion. “This Court’s standard of review of an order denying a motion for a new trial

depends upon the grounds of the motion.” Jackovic v. Webb, 9th Dist. Summit No. 26555, 2013-
                                                 21


Ohio-2520, ¶ 17. As the basis of DCO’s motion involves a question of law, we review de novo.

See id.

          {¶45} On appeal, DCO argues that “the trial court erred by awarding damages for the

injury caused by the underlying torts and separate additional damages from conspiracy to

commit those same torts.” DCO bases its argument on this court’s statement in Gosden that the

element of “resulting in actual damages” essentially “restricts the measure of recovery for a

conspiracy claim to those damages caused by the underlying tort (or torts) necessary to support

the claim for civil conspiracy in the first place.” Gosden at 220. On the contrary, Phoenix

argues that the jury did not award it additional or duplicative damages, rather, the jury merely

allocated the total damages to which Phoenix was entitled between different theories of

recovery.1

          {¶46} Initially, we note that DCO’s reliance on this Court’s statement in Gosden is

misplaced as it is taken out of context. In Gosden, this Court was called upon to determine

whether the trial court had incorrectly granted a directed verdict in favor of the defendants on the

plaintiffs’ claim for civil conspiracy. On appeal, the plaintiffs argued that they had presented

sufficient evidence on all elements of civil conspiracy to allow the matter to be decided by the

jury. In discussing the meaning of the element “resulting in actual damages,” this Court stated:

          Some Ohio cases have held that a plaintiff must allege and prove damages
          attributable to the conspiracy that are above and beyond those resulting from any
          underlying or supporting torts. These holdings, however, were based on a
          misreading of Minarik. It is stated in Minarik that any damages must be “directly

          1
          Although our holding in Phoenix’s assignment of error two below recognizes that a
claim for conspiracy to misappropriate trade secrets is displaced by the Ohio UTSA, DCO did
not raise the issue below nor does DCO raise this issue on appeal. Indeed, a review of DCO’s
proposed jury instructions shows that DCO proposed a separate instruction for Phoenix’s claim
for civil conspiracy to misappropriate trade secrets. Accordingly, our review is limited to the
issues DCO has chosen to raise in its respective assignments of error. See Bank of America, N.A.
v. Edwards, 9th Dist. Lorain Nos. 15CA010848, 15CA010851, 2017-Ohio-4343, ¶ 8.
                                               22


       attributable” to the conspiracy. In the context of that case, however, that
       statement did not mean the damages had to be attributable only to the conspiracy
       to the exclusion of the underlying tort. It meant that damages, in order to be
       recoverable under a civil conspiracy claim, cannot be the result of just any tort
       committed by a conspirator, or just any act committed in furtherance of the
       conspiracy. They must have been caused by a tort committed in furtherance of
       the conspiracy. Essentially, this simply restricts the measure of recovery for a
       conspiracy claim to those damages caused by the underlying tort (or torts)
       necessary to support the claim for civil conspiracy in the first place.

       This is borne out by another passage in Minarik. The court quoted a passage from
       Cooley on Torts that the significance of the conspiracy claim is not damages
       caused by the conspiracy alone, but rather additional pockets from which to
       collect damages, and a possible increase in those damages[.]

(Internal citations omitted.) Id. at 220-221. Moreover, this Court subsequently concluded that

“[a] civil conspiracy claim, therefore, serves only to enlarge the pool of potential defendants

from whom a plaintiff may recover damages and, possibly, an increase in the amount of those

damages; it does not increase the plaintiff’s burden by requiring proof of additional damages.”

(Emphasis added.) Id. at 221.

       {¶47} “It is fundamental that a plaintiff cannot recover twice on the same incident.”

Telxon Corp. v. Smart Media of Delaware, Inc., 9th Dist. Summit Nos. 22098, 22099, 2005-

Ohio-4931, ¶ 97, citing P.C. & S.L. R.R. Co. v. Hedges, 41 Ohio St. 233, 233-34 (1884). In this

case, however, Phoenix argued at trial that its entire business was destroyed. This Court has

specifically stated, “‘[w]hen an entire business is wrongfully interrupted and injured,’ as

[Phoenix] alleged here, ‘the measure of damages is the decrease in volume traceable to the

wrong, as reflected by loss of profits, expenses incurred or similar concrete evidences of

injury.’” World Metals, Inc. v. AGA Gas, Inc., 142 Ohio App. 3d 283, 288 (9th Dist.2001),

quoting Guntert v. Stockton, 55 Cal. App. 3d 131, 143 (1976). Phoenix’s expert, Mr. Zeleznik,

estimated the value of Phoenix in December 2008 to be a little bit over $1.35 million, falling to

$46,670.00 by March 2009. Consequently, Mr. Zeleznik opined that Phoenix’s damages were
                                                23


about $1,315,000.00. However, Mr. Zeleznik also stated that he had used several different

approaches to determine the value of Phoenix at the end of 2008. One of those methods

calculated Phoenix’s business to be worth $1,549,000.00. Additionally, Phoenix introduced as

evidence valuations its CPA had prepared during negotiations with Brown and Day for the

purchase of Phoenix. Those estimates calculated Phoenix’s value as of December 31, 2007, as

between $1.7 million and $2.4 million.

       {¶48} When the possibility exists that a jury could, in finding for a plaintiff on multiple

claims, award duplicate damages for the same pecuniary injury, the jury should at a minimum be

cautioned that such an award is improper. Titanium Industries v. S.E.A., Inc., 118 Ohio App. 3d
39, 52, (7th Dist.1997). As to damages, the jury in this case was instructed, in pertinent part, as

follows:

       If you find for Phoenix on one or more of its claims, you will separately
       determine by a preponderance of the evidence, the amount of money that will
       reasonably compensate Phoenix for damages proximately caused by the wrongful
       act(s)

       You should be cautious in consideration of damages not to overlap or duplicate
       the amounts of your award, which would result in double damages. For instance,
       an award, if granted, for unfair competition should relate to that claim only and
       should not include compensation for a different claim such as misappropriation of
       a trade secret.

       ***

       COMPENSATORY DAMAGES

       You must determine what monetary amount of damages, if any, will reasonably
       compensate Phoenix for the damages it incurred by reason of the causes of action
       or claims that it has successfully proven. You will set forth this amount as an
       award of “compensatory damages.”

       Phoenix’s position is that DCO’s actions caused a loss of its business value.
       Where a regularly established business is wrongfully injured, interrupted, or
       destroyed, the business may recover the damages sustained by ascertaining how
                                               24


       much less valuable the business was by reason of the interruption or destruction
       and to allow that amount as damages.
       ***

       Therefore, if you have found DCO has acted wrongfully either directly or as a
       part of a conspiracy, you must decide what the value of Phoenix’s business was
       before DCO’s wrongful conduct and what the value of it became after DCO’s
       wrongful act. The difference will be the damages that Phoenix is owed.

(Emphasis added.)     We note that DCO has not challenged these instructions on appeal.

Accordingly, as a jury is presumed to have followed the trial court’s instruction, we cannot say

that the jury awarded double damages in this case. See State v. Knight, 9th Dist. Wayne No.

15AP0019, 2016-Ohio-8505, ¶ 9 (recognizing that a “jury is presumed to have followed the trial

court’s instruction.”). The verdict in this case can be construed as representative of the jury’s

belief that Phoenix was entitled to a total compensatory damage amount of $1,680,970.00 and

that the jury merely allocated that award among Phoenix’s various theories of recovery.

       {¶49} Therefore, DCO’s fourth assignment of error is overruled.

                                DCO’s Assignment of Error I

       The trial court erred by failing to rule that Plaintiff caused its own damages,
       and by improperly excluding evidence that it did not suffer damages because
       the consolidation of Phoenix with JDA fully mitigated any harm that
       Defendants allegedly caused, or that Phoenix as a matter of law failed to
       mitigate damages.

       {¶50} In its first assignment of error, DCO contends that the trial court erred by not

concluding as a matter of law that Phoenix caused its own damages and by excluding DCO’s

evidence and expert testimony regarding the consolidation of Phoenix into JDA. We disagree on

both points.

A. Evidence of Causation

       {¶51} DCO also argues in its first assignment of error that the trial court erred by not

finding that Phoenix had failed to offer sufficient proof of causation and that the evidence
                                               25


demonstrated that the only damages suffered by Phoenix were caused by Duffy’s decision to

consolidate Phoenix and JDA. Nonetheless, our resolution of DCO’s second, third, and fourth

assignments of error render this argument moot and we decline to address it. See App.R.

12(A)(1)(c).

B. Exclusion of Evidence

       {¶52} DCO contends on appeal that the trial court erred by excluding DCO’s expert

evidence regarding the consolidation of Phoenix and JDA. Although the trial court allowed

extensive testimony regarding the consolidation, DCO argues that it should have been allowed to

present additional evidence that: (1) Duffy hired two experienced individuals to work for JDA

who had inquired about employment with Phoenix; (2) JDA’s revenue increased by roughly the

same amount that was previously earned by Phoenix; (3) JDA did not pay any value for Phoenix;

and (4) JDA took over Phoenix’s accounts, projects, customers, territory, and employees. DCO

argues that if it had been able to present this evidence, it would have been able to show that

Phoenix could have remained viable, or alternatively that no damages were suffered by virtue of

the consolidation or if there were damages, that Phoenix failed to mitigate those damages.

       {¶53} Trial courts are “‘vested with broad discretion’” with regard to the admission or

exclusion of evidence, “‘and an appellate court should not interfere absent a clear abuse of that

discretion.’” State v. Yarbrough, 95 Ohio St. 3d 227, 2002-Ohio-2126, ¶ 40, quoting State v.

Allen, 73 Ohio St. 3d 626, 633 (1995). An abuse of discretion “implies that the court’s attitude is

unreasonable, arbitrary, or unconscionable.” Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219.

When reviewing for an abuse of discretion, an appellate court may not substitute its judgment for

that of the trial court. Pons v. Ohio State Med. Bd., 66 Ohio St. 3d 619, 621 (1993).
                                                 26


        {¶54} Evid.R. 402 limits the admission of evidence to relevant evidence. Evidence is

relevant if it has “any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence.” Evid.R. 401. Phoenix filed a motion in limine prior to trial to exclude evidence of

JDA’s financial information as irrelevant because Phoenix and JDA are separate legal entities.

The trial court initially determined that JDA’s financial information “may be relevant” and

denied Phoenix’s motion. However, the trial court cautioned trial counsel that after hearing the

evidence, the trial court could decide the information was not relevant and exclude it. Just as the

trial court had warned, after hearing a significant amount of testimony, the court ultimately

determined that JDA’s worth or how it may have benefited by the events alleged in the complaint

were not relevant to the issue of Phoenix’s damages in this case. The trial court specifically

recognized that “[Phoenix] is the corporation that is suing, and it is the value of [Phoenix] that is

at issue in this case.”

        {¶55} Nonetheless, the trial court specifically acknowledged that DCO was “free to

defend this case by proving that [Phoenix] has a lot of value and therefore there’s no damage”

and that DCO could “attack the issue of causation of the alleged damages [of Phoenix].” Indeed,

DCO’s expert testified that Phoenix failed to mitigate its damages because: (1) “Phoenix

Lighting could have been saved as a whole;” (2) “the business could have been sold” because

“there was value there;” and (3) “the assets of [Phoenix] could have been sold for fair value.”

These assets include the tangible assets such as physical equipment as well as the account

numbers and customers of Phoenix who were “migrated” to JDA since they were “revenue-

producing.” DCO was also able to elicit testimony regarding Duffy’s prior contemplation to

consolidate Phoenix and JDA from Duffy and multiple former employees of Phoenix.
                                                27


       {¶56} Therefore, we conclude that the trial court did not abuse its discretion in

excluding evidence that related to JDA’s worth and in what way it may have ultimately benefited

from the actions alleged in complaint.

       {¶57} Accordingly, DCO’s first assignment of error is overruled.

                                 DCO’s Assignment of Error V

       The trial court erred by awarding compensatory damages in an amount
       greater than Plaintiff admitted it could prove and by failing to remit the
       compensatory and punitive damages awards.


       {¶58} In its fifth assignment of error, DCO contends that there was insufficient evidence

to support the compensatory damages awarded in this case and that this “Court should order the

trial court to remit the compensatory and punitive damages amounts and reconsider its attorneys’

fees award.” We disagree.

       {¶59} In this case, the jury awarded Phoenix an aggregate award of $1,680,970.00 in

compensatory damages.       Following the jury’s verdict, DCO filed a motion for judgment

notwithstanding the verdict, or in the alternative, motion for new trial or motion for remittitur.

DCO’s alternative motion for new trial or remittitur argued in part that the trial court erred when

it “[e]ntered judgment against DCO in an amount greater than Plaintiffs’ counsel said he could

prove at closing and was not supported by the evidence.” The trial court summarily denied

DCO’s motion.

       {¶60} Civ.R. 59(A)(4) states that “[a] new trial may be granted * * * on all or part of the

issues upon * * * [e]xcessive or inadequate damages, appearing to have been given under the

influence of passion or prejudice.” “In Ohio, it has long been held that the assessment of

damages is so thoroughly within the province of the jury that a reviewing court is not at liberty to

disturb the jury’s assessment absent an affirmative finding of passion and prejudice or a finding
                                                28


that the award is manifestly excessive.” (Emphasis sic.) Moskovitz v. Mt. Sinai Med. Ctr., 69
Ohio St. 3d 638, 655 (1994).

       {¶61} The grant or denial of a motion for a new trial on the ground of excessive

damages rests in the sound discretion of the trial court and will not be disturbed on appeal absent

an abuse of discretion. Pena v. Northeast Ohio Emergency Affiliates, Inc., 108 Ohio App. 3d 96,

103 (9th Dist.1995). An abuse of discretion is more than an error of judgment; it means that the

trial court was unreasonable, arbitrary, or unconscionable in its ruling. Blakemore, 5 Ohio St. 3d

at 219. “‘An appellate court reviewing whether a trial court abused its discretion on a motion for

a new trial pursuant to Civ.R. 59(A)(4) must consider (1) the amount of the verdict, and (2)

whether the jury considered improper evidence, improper argument by counsel, or other

inappropriate conduct which had an influence on the jury.’” Dragway 42, L.L.C. v. Kokosing

Constr. Co., Inc., 9th Dist. Wayne No. 09CA0073, 2010-Ohio-4657, ¶ 35, quoting Pena at 104.

“To support a finding of passion or prejudice, it must be demonstrated that the jury’s assessment

of the damages was so overwhelmingly disproportionate as to shock reasonable sensibilities.”

Prince v. Jordan, 9th Dist. Lorain No. 04CA008423, 2004-Ohio-7184, at ¶ 20. Nonetheless,

when applying the abuse of discretion standard, this Court may not substitute its judgment for

that of the trial court. Pons, 66 Ohio St. 3d 619 at 621.

       {¶62} On appeal, DCO argues that the compensatory damages award was excessive in

this case because it was above the amount of damages calculated by Phoenix’s expert. However,

after a review of the testimony and evidence presented at trial, we cannot say the jury’s award is

so overwhelmingly disproportionate that is shocks reasonable sensibilities. Phoenix’s expert,

Mr. Zeleznik, estimated the value of Phoenix in December 2008 to be a little bit over $1.35

million, falling to $46,670.00 by March 2009.          Consequently, Mr. Zeleznik opined that
                                               29


Phoenix’s damages were about $1,315,000.00. However, Mr. Zeleznik also stated that he had

used several different approaches to determine the value of Phoenix at the end of 2008. One of

those methods had calculated Phoenix’s business to be worth $1,549,000.00. Additionally,

Phoenix introduced as evidence valuations its CPA had prepared during negotiations with Brown

and Day for the purchase of Phoenix.        Those estimates calculated Phoenix’s value as of

December 31, 2007, as between $1.7 million and $2.4 million. Phoenix also submitted evidence

that Brown and Day first contacted DCO in late summer 2008 and that the majority of Phoenix’s

employees were told during a closed door meeting at that time that Brown and Day were

approaching another manufacturer to sponsor them to start a new agency.

       {¶63} DCO also contends that Phoenix’s trial counsel made statements during closing

argument that amount to a judicial admission and thus, the trial court could not award damages

in excess of $1.4 million. During closing argument, Phoenix’s trial counsel made the following

statement with regard it’s expert witness’ valuation of Phoenix:

       Regarding damages, Mr. Zeleznik estimated the value of this business before and
       after immediately before the tortious conduct and immediately after, and it’s
       $1,315,000.00.

       Mr. Duffy, he felt when he was negotiating with Mr. Brown and [Mr.] Day[,] he
       checked and he believed it’s one times revenue. The revenue in 2008 was $1.4
       million, so the number is somewhere between $1.35 million and/or $1.4 million.

       The law, unfortunately, limits us to that value. * * * It doesn’t allow us to
       speculate as to what could have been. We are stuck with that number. That’s our
       limit, either the $1.315 or else the $1.4 million.

       {¶64} “A judicial admission is a ‘formal statement, made by a party or party’s counsel

in a judicial proceeding, that act[s] as a substitute for legal evidence at trial.’” Williams v.

Williams, 12th Dist. Warren No. CA2012-08-074, 2013-Ohio-3318, ¶ 12, quoting Haney v. Law,

1st Dist. Hamilton No. C070313, 2008-Ohio-1843, ¶ 7. In support of its argument, DCO cites
                                                30


Hake v. George Wiedemann Brewing Co., 23 Ohio St. 2d 65 (1970), for the proposition that trial

counsel’s statement during closing argument can be a judicial admission.           In Hake, the

defendant’s trial counsel admitted acts by plaintiff’s employee during opening argument that the

Supreme Court of Ohio determined were sufficient to establish an element of the plaintiff’s cause

of action. Nonetheless, such a statement will only be binding where there is indication that the

statement was intended to dispense with formal proof of material facts for which witnesses

would otherwise be called at trial. See Holeski v. Lawrence, 85 Ohio App. 3d 824, 833 (11th

Dist.1993), citing Harrison Constr. Co. v. Ohio Turnpike Comm. 316 F.2d 174, 177 (6th

Cir.1963). Moreover, “such a statement, to be operative as an admission, must be one of ‘fact’

and not merely a statement of a legal conclusion.” Faxon Hills Const. Co. v. United Broth. of

Carpenters and Joiners of America, 168 Ohio St. 8, 10-11 (1958). As such, we determine that

Phoenix’s trial counsel’s statement did not constitute a judicial admission.

       {¶65} Therefore, we conclude that the trial court did not abuse its discretion when it

denied DCO’s motion for a new trial or remittitur. Accordingly, DCO’s fifth assignment of error

is overruled.

                                DCO’s Assignment of Error VI

       The trial court erred by applying a 2x multiplier to the attorney’s fees award,
       which shocks the conscience and is unsupported by Ohio law.

       {¶66} In its sixth assignment of error, DCO contends that the trial court erred when it

applied a multiplier of two to the award of attorney fees.

       {¶67} Following a punitive damages hearing, the jury determined that Phoenix was

entitled to reasonable attorney fees. The trial court subsequently held a hearing on the issue and

determined that a lodestar calculation of $1,991,507.00 accurately represented the amount of

attorney fees that would have been charged to Phoenix. The trial court further determined that
                                                 31


considering all the relevant factors pursuant to Ohio Prof. Cond. Rule 1.5(a)(1)-(8), Phoenix’s

overall success, and the detailed and lengthy procedural records of the case that Phoenix was

entitled to an enhancement of the lodestar amount by a multiplier of two. Accordingly, the trial

court awarded a total attorney fee amount of $3,983,014.00.

       {¶68} A trial court’s award of attorney fees is reviewed for an abuse of discretion.

Bittner v. Tri-County Toyota, Inc., 58 Ohio St. 3d 143, 146 (1991). An abuse of discretion

“implies that the court’s attitude is unreasonable, arbitrary[,] or unconscionable.” Blakemore, 5
Ohio St. 3d at 219. When reviewing for an abuse of discretion, an appellate court may not

substitute its judgment for that of the trial court. Pons, 66 Ohio St. 3d at 621.

       {¶69} As required under the lodestar method, the court first calculated the number of

hours reasonably expended on this case times a reasonable hourly fee. See Bittner at 145. After

calculating this lodestar amount, “[t]he next step is to raise or lower the lodestar based upon

factors that may include:

       the time and labor involved in maintaining the litigation; the novelty and
       difficulty of the questions involved; the professional skill required to perform the
       necessary legal services; the attorney's inability to accept other cases; the fee
       customarily charged; the amount involved and the results obtained; any necessary
       time limitations; the nature and length of the attorney/client relationship; the
       experience, reputation, and ability of the attorney; and whether the fee is fixed or
       contingent.

Welch v. Prompt Recovery Servs., Inc., 9th Dist. Summit No. 27175, 2015-Ohio-3867, ¶ 21,

quoting Bittner at 145-146.

       {¶70} In determining that Phoenix was entitled to a multiplier of two times the lodestar

amount, the trial court considered “the time and labor required, the novelty and difficulty of the

questions involved, and the skill requisite to perform the legal service properly.”           In so

considering, the trial court determined that the case was complex, both factually and legally, and
                                                32


that the litigation involved the prosecution of nine claims and the defense of counterclaims

through “numerous dispositive and procedural motions” and a lengthy trial. The trial court also

considered that: (1) due to the complexity of this case, Phoenix’s attorneys were hindered and/or

precluded from accepting and pursuing other cases and clients; (2) Phoenix obtained a highly

favorable outcome, prevailing on the majority of its claims; (3) Phoenix’s counsel was forced to

assume a great financial risk when the litigation became financially overwhelming; and (4) that

all of the attorneys involved in this case were of high caliber, highly experienced, and maintained

excellent reputations.

       {¶71} Accordingly, we cannot say that the trial court abused its discretion in applying a

multiplier of two to the lodestar amount in this case. Therefore, DCO’s sixth assignment of error

is overruled.

                                DCO’s Assignment of Error VII

       Judgment against DCO was against the manifest weight of the evidence.

       {¶72} In its seventh assignment of error, DCO contends that the judgment was against

the manifest weight of the evidence.      However, DCO fails to conduct any analysis of its

argument. Pursuant to App.R. 16(A)(7), the brief of an appellant shall include “[a]n argument

containing the contentions of the appellant * * * and the reasons in support of the contentions[.]”

“Where an appellant fails to develop an argument in support of [its] assignment of error, we will

decline to do so for [it].” (Internal quotation omitted.) State v. Powell, 9th Dist. Summit No.

28170, 2017-Ohio-5629, ¶ 22. “If an argument exists that can support [an] assignment of error,

it is not this [C]ourt’s duty to root it out.” Cardone v. Cardone, 9th Dist. Summit Nos. 18349

and 18673, 1998 Ohio App. LEXIS 2028, *22 (May 6, 1998).

       {¶73} Therefore, DCO’s seventh assignment of error is overruled.
                                                33


                                Phoenix’s Assignment of Error I

       The trial court erroneously interpreted the punitive damages cap for direct
       misappropriation of trade secrets [R.C. § 1333.63(B)] as a treble damages
       statute, thus potentially precluding Phoenix from receiving up to an
       additional $300,000 of punitive damages.

       {¶74} In its first assignment of error, Phoenix contends that the trial court erroneously

interpreted R.C. 1333.63(B) as a treble damages statute, thus potentially precluding Phoenix

from receiving up to an additional $300,000.00. We disagree.

       {¶75} Following a punitive damages hearing, the trial court awarded punitive damages

as to the misappropriation of trade secrets claim, specifically stating, “As to the Misappropriation

of Trade Secrets claim the [c]ourt hereby awards punitive damages on such claim and trebles the

$300,000.00 in compensatory damages the jury awarded to a total of $900,000.00 on that claim.”

Thereafter, Phoenix filed a motion for reconsideration requesting the trial court to reconsider its

calculation method and award an additional $300,000.00 in punitive damages relating to the

misappropriation of trade secrets claim. The trial court summarily denied Phoenix’s motion to

reconsider.

       {¶76} “Punitive damages are not meant to compensate an injured party. Rather, punitive

damages are awarded for the purpose of punishing and deterring certain conduct.” (Internal

citations omitted.) Desai v. Franklin, 177 Ohio App. 3d 679, 2008-Ohio-3957, ¶ 40 (9th Dist.).

R.C. 1333.63(A) allows an aggrieved party to recover damages for the misappropriation of a

trade secret. Additionally, R.C. 1333.63(B) allows a trial court to impose punitive damages in

the case of a willful and malicious misappropriation of trade secrets. That statute specifically

provides, “[i]f willful and malicious misappropriation exists, the court may award punitive or

exemplary damages in an amount not exceeding three times any award made under [R.C.

1333.63(A)].” In light of the “may award” language used, “the decision whether to award
                                                34


punitive damages * * * rests within the trial court’s discretion, and its decision will not be

reversed on appeal absent an abuse thereof.” InfoCision Mgt. Corp v. Donor Car Center, Inc.,

9th Dist. Summit No. 27034, 2016-Ohio-789, ¶ 33, citing Becker Equip. Inc., v. Flynn, 12th Dist.

Butler No. CA2002-12-313, 2004-Ohio-1190, ¶ 11. An abuse of discretion requires more than

an error in judgment, rather it “implies that the court’s attitude is unreasonable, arbitrary[,] or

unconscionable.” Blakemore, 5 Ohio St. 3d at 219.

       {¶77} In this case, nothing in the trial court’s journal entry suggests that the trial court

believed it was restricted to awarding no more than treble damages on Phoenix’s

misappropriation of trade secrets claim rather than awarding punitive damages in an amount up

to three times the compensatory damages. The fact that the trial court used the word “trebles”

and did not award the maximum allowed by the statute is not enough to infer that the trial court

misinterpreted the statute. Indeed, “[t]he focus of the award should be the defendant, and the

consideration should be what it will take to bring about the twin aims of punishment and

deterrence as to that defendant” and the “award should not go beyond what is necessary to

achieve its goals.” Dardinger v. Anthem Blue Cross & Blue Shield, 98 Ohio St. 3d 77, 2002-

Ohio-7113, ¶ 178. After a review of the record, we cannot say that the trial court abused its

discretion when it trebled its award of compensatory damages to calculate the punitive damages

it awarded to Phoenix for DCO’s misappropriation of its trade secrets.

       {¶78} Therefore, Phoenix’s first assignment of error is overruled.

                               Phoenix’s Assignment of Error II

       The trial court erroneously applied the R.C. § 2315.21(D) punitive damage
       cap instead of the R.C. § 1333.63(B) punitive damages cap to the jury’s
       award for punitive damages on the conspiracy to maliciously misappropriate
       trade secrets, thus improperly “capping off” $203,000 of the jury’s punitive
       damages award.
                                                35


       {¶79} In its second assignment of error, Phoenix contends that the trial court

erroneously applied the punitive damage cap of R.C. 2315.21(D) instead of the punitive damages

cap of R.C. 1333.63(B) to Phoenix’s claim for conspiracy to maliciously misappropriate trade

secrets. We agree.

       {¶80} R.C. 1333.67(A) states that Ohio’s Uniform Trade Secrets Act (“OUTSA”)

“displace(s) conflicting tort, restitutionary, and other laws of this state providing civil remedies

for misappropriation of a trade secret.” “This language was intended to prevent inconsistent

theories of relief for the same underlying harm and has been interpreted to bar claims that are

based solely on allegations of misappropriation of trade secrets or other confidential

information.” Rogers Indus. Prods. Inc. v. HF Rubber Mach., Inc., 188 Ohio App. 3d 570, 2010-

Ohio-3388, ¶ 29 (9th Dist.), citing Glasstech, Inc. v. TGL Tepmering Sys., Inc., 50 F. Supp. 2d
722, 730 (N.D.Ohio.1999). Accordingly, “‘[P]laintiffs alleging theft or misuse of their ideas,

data, or other commercially valuable information are confined to the single cause of action

provided by the [O]UTSA.’”        Id. quoting Hauck Mfg. Co. v. Astec Industries, Inc., 375
F. Supp. 2d 649, 659 (E.D.Tenn.2004). The Ohio UTSA statute does not affect “[o]ther civil

remedies that are not based on misappropriation of a trade secret.” R.C. 1333.67(B)(2).

       {¶81} However, “[t]he precise scope of the preemption clause has not been interpreted

uniformly across UTSA jurisdictions. And, unfortunately, ‘[t]he Ohio Supreme Court has yet to

speak to the scope of the OUTSA’s preemption clause.’” (Internal citations omitted.) Stolle

Machinery Co., LLC v. RAM Precision Industries, 605 Fed.Appx. 473, 484 (6th Cir.2015),

quoting Office Depot, Inc. v. Impact Office Prods., LLC, 821 F. Supp. 2d 912, 919 (N.D.Ohio

2011). Nonetheless, courts applying OUTSA generally seem to have subscribed to the majority

rule that the statute should be broadly interpreted so as to abolish all other causes of action for
                                                36


theft, misuse, or misappropriation of any confidential or secret information. Id. citing Office

Depot at 918-919 (citing Allied Erecting and Dismantling Co. v. Genesis Equip. & Mfg., 649
F. Supp. 2d 702, 720 (N.D.Ohio 2009) and Rogers Indus. Prods. Inc. at ¶ 29. (“This language was

intended to prevent inconsistent theories of relief for the same underlying harm and has been

interpreted to bar claims that are based solely on allegations of misappropriation of trade secrets

or other confidential information.”)

       {¶82} Accordingly, we conclude that damages relating to a claim for civil conspiracy to

misappropriate trade secrets are governed by OUTSA and, thus, the punitive damages cap in

R.C. 1333.63 is applicable this matter.

       {¶83} Therefore, Phoenix’s second assignment of error is sustained. The trial court’s

journal entry is hereby reversed as it pertains to the punitive damages cap for the claim of civil

conspiracy to misappropriate trade secrets and this matter is remanded for the trial court to apply

R.C. 1333.63.

                                               III.

       {¶84} DCO’s first, second, third, fourth, fifth, sixth, and seventh assignments of error

are overruled. Phoenix’s first assignment of error is overruled. Phoenix’s second assignment of

error is sustained. Therefore, the judgment of the Summit County Court of Common Pleas is

affirmed in part, reversed in part, and this matter is remanded for further proceedings consistent

with this opinion.

                                                                       Judgment affirmed in part,
                                                                                reversed in part,
                                                                            and cause remanded.




       There were reasonable grounds for this appeal.
                                                37


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Defendant-Appellant/Cross-Appellee, Genlyte Thomas Group, L.L.C..




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT




CALLAHAN, J.
CONCURS.

CARR, J.
DISSENTING.

       {¶85} I respectfully dissent from the judgment of the majority as I would sustain a

portion of DCO’s first assignment of error and remand the matter for a new trial.

       {¶86} In the first assignment of error, DCO has argued that the trial court erred in

excluding expert evidence related to the consolidation of Phoenix/LSI into JDA. Prior to DCO’s

expert’s testimony, the trial court specifically instructed the expert about the areas of permitted

and prohibited testimony. The trial court stated:
                                               38


       [T]he defense has been limited to talk about – they certainly can criticize
       [Phoenix/LSI’s expert’s] valuation through cross-examination of [him], his
       valuation of the corporation at one point, $3.4 million, and the process that he
       went through to determine that valuation.

       And they can also criticize the lack of mitigation on Mr. Duffy’s part, Phoenix’s
       part in failing to hire anybody for Phoenix specifically.

       But I’m not going to permit you to talk about how much money the combined
       offices made and how that compares to what Phoenix made prior.

       So your charts in [the expert report] are not going to come in. Basically when you
       discuss Section A under the analysis, that beginning part you talk about how
       [Phoenix/LSI’s expert] has failed to identify any specific actions or inactions of
       any defendants on behalf of Phoenix, you can talk about that as that relates to
       Phoenix, not JDA. You’re not including JDA in any of that.

       So you’re basically saying that he failed to show any causation in his – I don’t
       know that you’re necessarily alleging that that’s [Phoenix/LSI’s expert] as much
       as plaintiffs aren’t showing any causation here.

       But as to Section A, merger of Phoenix and JDA, from there on none of that is
       going to be permitted. Combined section B, combined Phoenix/JDA sales and
       income, none of that’s going to be permitted, which I realize is the bulk of your
       report.

       So it will be question-by-question deposition. If there are objections, you have to
       wait till the Court rules on the objection.

       The main point I want to make to you is even if [counsel] asks an open-ended
       question that doesn’t suggest an answer, which he shouldn’t because you’re his
       witness, they should be open-ended questions. You cannot on your own bring in
       information about events that occurred after April 17 of 2009 or you’d be in
       violation of the Court’s order.

Thus, DCO’s expert was prohibited from testifying about most of the contents of his report. Part

of DCO’s argument concerning Phoenix/LSI’s damages was that DCO’s actions did not cause

Phoenix/LSI’s damages. In support of this, DCO’s expert’s report pointed to two main areas:

(1) evidence that the consolidation was contemplated by Mr. Duffy prior to February 2009; and

(2) evidence of the downturn in the economy in 2009.
                                               39


       {¶87} With respect to the consolidation, it appears that the trial court viewed the

evidence concerning JDA’s post-consolidation condition as being irrelevant because it was the

value of Phoenix/LSI that was primarily at issue in terms of the amount of damages. This,

however, ignores the fact that the post-consolidation condition of JDA, which by 2010, in terms

of sales, appeared to be very similar to the combined status of Phoenix/LSI and JDA in 2008,

could provide circumstantial evidence in support of the notion that the consolidation was a

planned event and not an emergency measure taken because of DCO’s actions.              Thus, the

evidence of what Mr. Duffy did with Phoenix/LSI and JDA around the time of the consolidation

could be relevant to whether Phoenix/LSI’s damages were caused by DCO. To the extent that

testimony and evidence could have been misused or misinterpreted by the jury, the trial court

could have supplied a limiting instruction instead of excluding the evidence.

       {¶88} While the majority ultimately concludes that the trial court did not abuse its

discretion in excluding the evidence on the basis of lack of relevancy, the majority does not

expressly state that the evidence was irrelevant. Instead, the majority seems to engage in

somewhat of a harmless error analysis, focusing on the evidence that was admitted. While I

agree that DCO was permitted to present some evidence related to Phoenix/LSI’s failure to

mitigate and evidence demonstrating the prior contemplation of the consolidation, DCO’s expert

was prohibited from presenting a substantial amount of information contained in his expert

report. In fact, DCO’s expert’s entire testimony totaled fewer than 30 pages. This trial was not a

simple, straightforward matter. Even though the jury heard that the consolidation may have been

contemplated before February 2009, it was not allowed to hear an expert’s opinion of why that

fact would matter in terms of the causation of Phoenix/LSI’s damages or to hear evidence that

could buttress the idea that the consolidation was planned. Therefore, I cannot conclude that the
                                               40


exclusion of that evidence was harmless. Accordingly, I would sustain the relevant portion of

DCO’s first assignment of error and remand the matter for a new trial.


APPEARANCES:

BRUCE J. L. LOWE, JULIE A. CROCKER, JOHN B. NALBANDIAN, and AARON M.
HERZIG, Attorneys at Law, for Appellant/Cross-Appellee.

JEFFREY T. WITSCHEY and BETSY L. B. HARTSCHUH, Attorneys at Law, for
Appellee/Cross-Appellant.